DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to applicant’s arguments and amendments filed 12/14/2021, the previous rejections have been withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Drew Meunier on 1/12/2022.
The application has been amended as follows: 
	1. (Currently Amended) A meniscus suturing device, comprising: 
an elongated body provided with a longitudinal cavity extending along a main direction; 
at least a first and a second implant both slidably inserted within said cavity and arranged in sequence along said main direction so as to translate each from a resting position, wherein the at least first or second implant is housed inside the cavity of the elongated body, to an operative position; and 
at least first and second implant; 
wherein said at least first and second implant comprise, respectively, an at least a first and a second wedge-shaped element arranged in sequence and wherein each wedge-shaped element extends from an enlarged portion to a tapered portion along said main direction, 
wherein said at least first and 
wherein the at least first and at least a first and a second tail protruding away from the respective enlarged portion of each wedge-shaped element to a relative end portion, and each tail presents a transverse dimension smaller than a transverse dimension of said enlarged portion of each respective wedge-shaped portion so as to define 
wherein is housed in the at least first and second implant and wherein the housing is only within the tail of each of the at least first and second implants, respectively 
wherein the at least first and at least first and 

polyether ether ketone (PEEK).

Allowable Subject Matter
Claims 1, 4, and 6 – 9 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art alone or in combination with fails to disclose or make obvious a meniscus suturing device comprising at least a first and second implant arranged in a cavity of an elongated body, wherein the implants comprise a wedge shaped element extending from an enlarged portion to a tapered portion along the main direction, wherein the implants are integrally formed such that the tapered portion of the second wedge shaped element is rigidly connected to the first implant via a breakable connection area, and wherein the implants comprise a tail protruding away from enlarged portion of each wedge shaped element, where each tail is smaller in a transvers direction than the enlarged portion in a transverse direction so as to define a shoulder, and wherein the first and second tail of each implant is rigidly connected to the corresponding wedge shaped element while in a resting and operative position.
The closest prior art, Bojarski (US 20040153074 A1), discloses at least a first (see annotated Fig. 19B) and a second implant both (see annotated Fig. 19B) slidably inserted in said cavity (cavity of tube 110) and arranged in sequence (front to back) along said main direction (longitudinal direction) (paragraph [0121] and Fig. 18); (i) wherein said first and said second implant are integrally formed, defining a monolithic element, (ii) and the tapered portion of the second wedge-shaped element is rigidly connected to the first implant via a respective breakable connection area, (iii) and wherein the first and second tail remain rigidly connected to the corresponding wedge shaped element in both the resting and operative position. As to (i) and (ii), Vargas (US 20150250470) teaches, in the same field of endeavor, a suture anchoring system comprising an elongated body (delivery needle 110, 210), and a first and second implant (anchors 201a/b), wherein said first and second implant (anchors 201a/b) are integrally formed defining a monolithic element (anchors 201a/b are formed of a single piece of material – paragraph [0104]), and wherein a tapered portion (tip of anchor 201a – Fig. 8b) of the second implant (anchor 201b) is rigidly connected to the first implant (201a) via a breakable connection area (frangible connector 202) (paragraph [0104]), for the purpose of decreasing the risk of accidental deployment. As to (iii), neither Borjarski, nor Vargas, nor the combination of Borjarski in view of Vargas teach or make obvious wherein the first and second tail remain rigidly connected to the corresponding wedge shaped element in both the resting and operative position. The implants of Borjarski in view of Vargas are configured such that the tails (as denoted in annotated Fig. 19B) are not rigidly fixed, and actually disengages from the corresponding wedge shaped element of each implant in order to deploy the implant properly. Furthermore, there is no motivation nor would it have been obvious to modify the implants of Borjarski in view of Vargas such that the tails remained fixed to their respective wedge-shaped 
Annotated Figure 19B of Borjarski

    PNG
    media_image1.png
    522
    708
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Andrew P. Restaino/Examiner, Art Unit 3771 
                                                                                                                                                                                                       /KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771